IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

AVALON'S ASSISTED LIVING 11,
LLC, ETC.,

             Appellant,

 v.                                                  Case No. 5D15-3348

AGENCY FOR HEALTH CARE
ADMINISTRATION,

             Appellee.

________________________________/

Opinion filed June 21, 2016

 Administrative Appeal from the
 Agency for Health Care
 Administration.

 John E. Terrel, of the Law Office of John
 E. Terrel, P.A., Tallahassee, for Appellant.

 Tracy Cooper George, Tallahassee, for
 Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




SAWAYA, EVANDER, and LAMBERT, J.J., concur.